Citation Nr: 0508698	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 18, 1995, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD), or for a TDIU effective prior to December 18, 1995, 
based on unadjudicated informal claims for a TDIU.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The rating decision on appeal 
increased the disability rating of the veteran's service-
connected PTSD from 70 percent to 100 percent, and assigned 
an effective date of December 18, 1995 (the day the RO 
received an application from the veteran for an increased 
rating).  The veteran appeals for an effective date prior to 
December 18, 1995, for a 100 percent rating for PTSD, or for 
a TDIU effective prior to December 18, 1995.

This case was previously before the Board in June 2000, at 
which time it was remanded for additional development.  After 
completing that development, the RO issued a June 2001 
determination which continued the previous denial of an 
effective date prior to December 18, 1995.

The instant appeal was again before the Board and a decision 
was issued in August 2001, denying an earlier effective date 
prior to December 18, 1995, for a 100 percent rating for 
PTSD.  In that decision the Board also found that the 
veteran's claim of entitlement to a TDIU was moot because of 
the grant of a 100 percent schedular rating.  The veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court, CAVC).  
In a "Joint Motion for Remand to the Board and to Stay 
Proceedings" (Joint Motion), filed in April 2002, the parties 
moved the Court to vacate the Board's decision because the 
Board did not address the veteran's arguments regarding 
entitlement to TDIU prior to December 18, 1995, based upon 
unadjudicated informal claims.  By Order in April 2002, the 
Court granted the motion, vacated the August 2001 Board 
decision, and remanded the matter to the Board for further 
action.

In December 2002, the Board issued a decision in view of the 
Court's April 2002 Order granting the Joint Motion.  However, 
that decision was vacated by a March 2003 CAVC Order, which 
granted a March 2003 Joint Motion of the parties in which the 
parties agreed that greater compliance with the notice and 
development provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was warranted in this case.  In April 2004, the Board 
remanded this case to the RO is for the purpose of compliance 
with the March 2003 Joint Motion and CAVC Order.

Also, in July 2003, VA revoked the veteran's representative's 
authority to represent VA claimants, effective July 28, 2003. 
The Board informed the veteran of this fact in a September 
2003 letter, and offered the veteran the opportunity to 
obtain a new representative.  The veteran did not respond to 
the Board's September 2003 letter, and the veteran is 
currently without representation in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, this case was remanded to the RO in April 
2004 for purposes of compliance with a March 2003 Court 
Order.  The purpose of the Board's April 2004 remand to the 
RO was for issuance of notice compliant with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In April 2004, pursuant to the Board's April 2004 remand, the 
Appeals Management Center (AMC) issued a notice letter to the 
veteran for purposes of compliance with the VCAA.  There are 
two aspects of the notice letter that are deficient and do 
not comply with the March 2003 Order of the Court or the 
Board's April 2004 remand.  

First, the section of the letter describing to the veteran 
what the evidence must show to support his claim, reads as 
follows:




	To establish entitlement to an Earlier Effective Date:

The law reads as follows:  The effective date of an 
evaluation and award pension, compensation or 
dependency and indemnity compensation based on an 
original claim a claim reopened after final 
disallowance, or a claim for increase will be the 
date of receipt of the claim or the date 
entitlement arose, which is later (Authority:  38 
U.S.C. 5110(a)).

Provide us with the evidence listed above in order 
to prove your entitlement to an earlier effective 
date.

This very general provision of the law is not adequate to 
inform the veteran of what would be required to substantiate 
his claim for entitlement to an effective date prior to 
December 18, 1995, for a 100 percent rating for post-
traumatic stress disorder (PTSD), or for a TDIU effective 
prior to December 18, 1995, based on unadjudicated informal 
claims for a TDIU.  This notice was not sufficiently 
"specific to his claim," in terms of the Board's April 2004 
remand (emphasis in original).  The mere recitation of the 
general statutory rule applying to effective dates for all 
compensation claims falls far short of identifying for the 
veteran what the evidence must show to substantiate his claim 
in this case.  Moreover, there are regulatory and statutory 
exceptions and refinements to this broadest of statutory 
guidelines that clearly apply to the facts of this case, as 
alluded to in the introductory language to 38 U.S.C. 
§ 5110(a), omitted by the RO in its notice letter, "Unless 
specifically provided otherwise in this chapter..."  (Emphasis 
added.) 

Second, the Joint Motion for Remand put into effect by the 
Court's March 20003 Order, the Board's April 2004 remand, and 
38 C.F.R. § 3.159(b) all require that the veteran be 
requested to submit all evidence in his possession that 
pertains to his claim.  This the AMC did not do in its April 
2004 VCAA notice letter to the veteran.

For these reasons, the April 2004 notice provided by the AMC 
to the veteran was not in compliance with the Board's April 
2004 remand of this case.  The Board is obligated to ensure 
Agency of Original Jurisdiction compliance with its remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Further, based on the current record, the Board could not now 
adjudicate the claim on appeal in compliance with the March 
2003 Order of the Court of Veterans Appeals.

Because the area of the law pertaining to informal claims and 
effective dates for increased ratings and TDIUs is a complex 
one, the Board will provide suggested language in the remand 
instructions directly below for purposes of compliance with 
the notice requirement of the VCAA and with the Court's March 
2004 Order, both requiring that the veteran be advised what 
the evidence must show to substantiate his claim.  
Particularly because the veteran is no longer with legal 
representation before VA, the Board will attempt to provide 
this suggested language in a form susceptible to lay 
understanding.

In view of the foregoing, this case must be REMANDED for the 
following action:

1. The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim (entitlement to an 
effective date prior to December 18, 
1995, for a 100 percent rating for PTSD, 
or for a TDIU effective prior to December 
18, 1995, based on unadjudicated informal 
claims for a TDIU) of the impact of the 
notification requirements on the claim. 

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The Board suggests the following language for 
the section of the VCAA notice identifying for the 
veteran what the evidence must show to substantiate 
his claim:

Generally, to establish an effective date prior to 
December 18, 1995, for a 100 percent rating for 
PTSD, the evidence would have to show that you met 
the criteria for a 100 percent rating for PTSD at a 
date earlier than December 18, 1995, AND that you 
had submitted a formal or informal claim prior to 
December 18, 1995, for an increased rating for 
PTSD, that remained unadjudicated or that you had 
appealed.

Generally, to establish an effective date prior to 
December 18, 1995, for a TDIU, the evidence would 
have to show that you met the criteria for a TDIU 
prior to December 18, 1995, AND that you had 
submitted a formal or informal prior to December 
18, 1995, for a TDIU, that remained unadjudicated 
or that you had appealed.

The criteria for a TDIU require that the evidence 
must show that you are not employable due to 
service-connected disabilities, consistent with 
your education and employment background and 
without regard to your age.

To meet the applicable criteria for a 100 percent 
rating for PTSD for a period prior to December 18, 
1995, the evidence must show that due to your PTSD 
(1) the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community;  (2) there were 
totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior;  or (3) you were demonstrably 
unable to obtain or retain employment.

A formal claim for a TDIU or for an increased 
rating would be a VA form completed by you and 
submitted to the RO requesting a TDIU or an 
increased rating.  An informal claim could be an 
informal written statement requesting a TDIU or an 
increased rating.  A writing to the RO or a medical 
record received by the RO indicating that you were 
unemployable, at a time when you were rated as 70 
percent or more disabled due to service-connected 
disabilities (with at least one disability rated as 
40 percent or more disabling), or that you were 60 
percent or more disabled due to a single 
disability, would also constitute an informal claim 
for a TDIU.  Medical evidence received by the RO 
showing that your PTSD had worsened would also 
constitute an informal claim for an increased 
rating for PTSD.

To establish an effective date prior to December 
18, 1995, but no earlier than December 18, 1994, 
for a 100 percent rating for PTSD, evidence showing 
that your condition worsened to an extent meeting 
the criteria for a 100 percent rating within one 
year of December 18, 1995, would substantiate your 
claim.  Under these circumstances, you would not 
need to show that you submitted a claim prior to 
December 18, 1995.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

The RO should readjudicate the issue on 
appeal with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in September 2004.

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the September 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

